TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00691-CR


                                  David Eugene Weir, Appellant

                                                 v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. CR24, 432, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant David Eugene Weir seeks to appeal a judgment of conviction for

unauthorized use of a motor vehicle. See Tex. Penal Code § 31.07. The trial court has certified that

(1) this is a plea-bargain case and Weir has no right of appeal, and (2) Weir has waived the right of

appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).



                                                      ____________________________________

                                                      Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: November 20, 2014

Do Not Publish